NEWMAN, Justice,
dissenting.
Although I agree with the majority’s conclusion that a Harrisburg International Airport (HIA) police officer qualifies as a “police officer” for purposes of enforcement of the Implied Consent Law, I respectfully disagree with its determination that HIA officers lack extraterritorial arrest powers. Consequently, I would affirm the decision of the Commonwealth Court upholding Appellant’s driver’s license suspension.
Preliminarily, I note my disagreement with the decision of the majority to examine any issue concerning the scope of the HIA officer’s arrest powers. As our order granting allocatur in this case made clear, we limited the appeal solely to the question of whether an HIA police officer is a police officer pursuant to 75 Pa.C.S. § 1547. In his Petition for Allowance of Appeal, Appellant requested review of “whether the Commonwealth Court erred in deciding that Corporal Miller, as a Har*1165risburg airport police officer, had extraterritorial police powers where the lower court specifically found that ‘no specific motor vehicle violation occurred while on the airport premises...it was only after Corporal Miller left his jurisdiction that reasonable grounds developed?’” We declined review of this question. In my view, it is not consistent with our scope of review in this case for the majority to determine the extraterritorial arrest powers of an HIA police officer.
Nevertheless, because the majority addresses the issue, I wish to express my disagreement with its conclusion that HIA police officers lack extraterritorial arrest powers. Section 5904(a)(10) of the Aviation Code empowers HIA police officers to “perform arrests.” 74 Pa.C.S. § 5904(a)(10). I do not read the remaining statutory provisions cited by the majority to prohibit an HIA police officer from pursuing a driver whom the officer witnesses violating the vehicle code, even if the officer effectuates the stop while not on airport property. The decision of the majority handcuffs legitimate law enforcement activities in stopping drivers who present a danger to other motorists, and I do not see a clear legislative purpose to place such limitations on HIA police officers. When, as in this case, an HIA officer views conduct while on airport property that creates a reasonable suspicion that a person may be driving while under the influence, the officer is empowered to stop the person and investigate. 74 Pa.C.S. § 5904(a)(10). If the officer pursues that individual beyond the boundaries of the airport in order to investigate further the driver’s suspicious behavior, then that is merely a continuation of the officer’s original investigatory power. Further, the absence of an express statutory grant of “hot pursuit” powers to HIA police, such as that governing municipal police officers,1 does not necessarily mean that HIA police lack inherent pursuit powers. I cannot accept that the legislature would have intended to limit an HIA police officer’s authority by compelling him or her to halt his or her investigation of suspected criminal activity at the airport property boundary.
Accordingly, I dissent.

. See 42 Pa.C.S. § 8953(a)(2). The legislative grant of "hot pursuit” powers to municipal police officers should be read as part of the legislative scheme to coordinate the authority of the various municipal police departments statewide. It does not indicate, however, a legislative intent to restrict the extraterritorial law enforcement activities by police officers generally.